                                                          Case 8:19-cv-02884 Document 1 Filed 11/21/19 Page 1 of 1 PageID 1
 JS 44 (Rev. 09/19)                                                                                                                 CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein .neither replace nor supplement the filing and service of pleadinfls or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the Umted States 10 September 1974, IS required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF TmS FORM.)

 I. (a) PLAINTIFFS                                                                                                                                                                                  DEFENDANTS
 GEORGE GALBRAITH                                                                                                                                                                               17103, LLC; Unknown Defendant #1;
                                                                                                                                                                                                Unknown Defendant #2,
        (b)        County of Residence of First Listed Plaintiff                                                     Evansville, Indiana                                                            County of Residence of First Listed Defendant
                                                            (EXCEPT IN US. PLAINTIFF CASES)                                                                                                                                                           (IN US. PLAINTIFF CASES ONLy)
                                                                                                                                                                                                    NOTE:              fN LAND CONDEMNAnON CASES, USE THE LOCATION OF
                                                                                                                                                                                                                       THE TRACT OF LAND lNVOLVED.

        (c)        Attorneys (Firm Name, Address, and Telephone Number)                                                                                                                               Attorneys (If Known)

 Layla K, McDonald, Esq., McDonald & Mince, PLLC, 801 West Bay
 Drive, Suite 113, Lar£lo, FL 33770

 II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                                                                                 III. CITIZENSIDP OF PRINCIPA L PARTIES (Place an                                                                               "X" in One BoxJor Plainlijj
                                                                                                                                                                                         (For Diversity Cases Only)                                                                              and One BoxJar DeJendanl}
 0     I     u.s. Government                                         ~3           Federal Question                                                                                                                PTF                                      DEF                                                   PTF      DEF
                   Plaintiff                                                        (US. Government Not a Party)                                                                   Citizen of This State          0 I                                      0                Incorporated or Principal Place       0 4     C( 4
                                                                                                                                                                                                                                                                              of Business In This State

 02          U.S. Government                                         04           Diversity                                                                                        Citizen of Another State                                 C(2             0        2      Incorporated and Principal Place                                      o     5         05
                Defendant                                                           (Indicate Citizenship ojParties in Ilem IJI)                                                                                                                                               of Business In Another State

                                                                                                                                                                                   Citizen or Subject of a                                 o      3         0        3      Foreign Nation                                                        0     6         06
                                                                                                                                                                                     Foreign Country
 IV NATURE OF SUIT (PIace an                                                                       a
                                                                                      "X" in ne Box ny)
                                                                                                     I             a                                                                                                                                          crICkhere ~or: Nature 0 fS Ult. Co de Descnptlons.
I"    .:':'.~' "', C'(j~C1'~'= 'i'                                                       ';<',-                    TORTS'                                                      . ',,;FdRFEI'tURE/PENALTY" : '                                                   · B~UJ.trCYc:'".....·                       " )
                                                                                                                                                                                                                                                                                                                    ..•....OTRER,:STfATUTES'                                II
0     110 Insurance                    PERSONAL INJURY                                                    PERSONAL INJURY        o 625 Drug Related Seizure            o 422 Appeal 28 USC 158            o 375 False Claims Act
0     120 Marine                     o 310 Airplane                                                   o 365 Personal Injury ­           of Property 21 USC 881         o 423 Withdrawal                   o 376 Qui Tam (31 USC
0     130 Miller Act                 o 315 Airplane Product                                                    Product Liability o 690 Other                                       28 USC 157                    3729(a»
0     140 Negotiable Instrument             Liability                                                 o 367 Health Carel                                                                                  o 400 State Reapportionment
0     150 Recovery of Overpayment o 320 Assault, Libel &                                                      Pharmaceutical                                          C', ' _PR@'P.ERW\!.'l.IUGHTS~~·-~ o 410 Antitrust
          & Enforcement of Judgment         Slander                                                           Personal Injury                                          o 820 Copyrights                   o 430 Banks and Banking
 0    151 Medicare Act               o 330 Federal Employers'                                                 Product Liability                                        o 830 Patent                       o 450 Commerce
0     152 Recovery of Defaulted             Liability                                                 o 368 Asbestos Personal                                          o 835 Patent - Abbreviated         o 460 Deportation
          Student Loans              0340 Marine                                                               Injury Product                                                     New Drug Application    o 470 Racketeer Influenced and
          (Excludes Veterans)        o 345 Marine Product                                                      Liability                                               o 840 Trademark                          Corrupt Organizations
0     153 Recovery of Overpayment           Liability                                                   PERSONAL PROPERTY k. ,c·i,";i'''.;.J:A13'(i)IL .;. :: ::: ::L ,:::,:S(j€1!,& JSiiSEBOR'tT.'£:  .. 0 480 Consumer Credit
          of Veteran's Benefits      o 350 Motor Vehicle                                              o 370 Other Fraud          o 710 Fair Labor Standards            o 861 HlA (I 395ff)                      (15 USC 1681 or 1692)
o     160 Stockholders' Suits        o 355 Motor Vehicle                                              o 371 Truth in Lending            Act                            o 862 Black Lung (923)             o 485 Telephone Consumer
0     190 Other Contract                   Product Liability                                          o 380 Other Personal       o 720 LaborlManagement                o 863 D1WCIDIWW (405(g»                  Protection Aet
0     195 Contract Product Liability o 360 Other Personal                                                     Property Damage           Relations                      o 864 SSlD Title XVI               o 490 Cable/Sat TV
0     196 Franchise                        Injury                                                     o 385 Property Damage      o 740 Railway Labor Act               o 865 RSI (405(g»                  o 850 Securities/Commodities/
                                     o 362 Personal Injury .                                                  Product Liability  o 751 Family and Medical                                                       Exchange
                                           Medical Malpractice                                                                          Leave Act                                                         o 890 Other Statutory Actions
I:' .         REA'L:P.ROl"ERTY .                           '. ',    · /:~CnirL:R:iG'1li:S~;·::;: . , ::i(Ja'S'ONERl'ETitrl1)'N.~ o 790 Other Labor Litigation                FEDERAL 'fAKSUlllS,          o 891 Agricultural Acts
o     210 Land Condemnation                                        o 440 Other Civil Rights              Habeas Corpus:          o 791 Employee Retirement             o 870 Taxes (U.S. Plaintiff        o 893 Environmental Matters
o     220 Foreclosure                                              0441 Voting                        o 463 Alien Detainee             Income Security Act                         or Defendant)          o 895 Freedom oflnformation
o     230 Rent Lease & Ejectment                                   o 442 Employment                   o 510 Motions to Vacate                                          o 871 IRS-Third Party                    Act
o     240 Torts to Land                                            o 443 Housing!                             Scnlence                                                             26 USC 7609            o 896 Arbitration
o     245 Tori Product Liability                                           Accommodations             o 530 General                                                                                       o 899 Administrative Procedure
o     290 All Other Real Property                                  o 445 Allier. wiDisabilities ­ o 535 Death Penalty                  'TM:MIG8A.TION'                                                          ActlReview or Appeal of
                                                                           Employment                    Other:                  o 462 Naturalization Application                                               Agency Decision
                                                                   ~ 446 Amer. w/Disabilities- o 540 Mandamus & Other            o 465 Other Immigration                                                  o 950 Constitutionality of
                                                                           Other                      o 550 Civil Rights               Actions                                                                  State Statutes
                                                                   o 448 Education                    o 555 Prison Condition
                                                                                                      o 560 Civil Detainee·
                                                                                                              Conditions of
                                                                                                              Confinement
V. ORIGIN (Place all                                 "X" in One Box Only)
Q( I Original                                0 2 Removed from                                          o       3       Remanded from                                  o     4 Reinstated or                        0 5 Transferred from                                    0 6 Multidistrict                                     o     8 Multidistrict
            Proceeding                                   State Court                                                   Appellate Court                                            Reopened                                      Another District                                        Litigation ­                                       Litigation -
                                                                                                                                                                                                                                (specify)                                               Transfer                                           Direct File
                                                                          Cite the U.S. Civil Statute under which you are filing (Do 1101 citejurisdiclwnal slalutes unless diversity):
VI. CAUSE OF ACTION 1-4_~2...:;U~.S;;..:.''=''C;"",'§"->I§~12=-1:....;;8_1-....;,1.::.21....,;8:....;;9-1.(_".;...A.::.D~A_"...!...!),....::2.::.8....::U..:.. ;S; . :. C.;. . ;. . ,.§/. -'.1.=. 33;;. . 1. .:. . ,.=.an.. .,;d. . ;,2.;.,; ;8. . ,;C:. .:,;.F. . ;,.,;. .;R;. . ,§.~3...:..6,;...;.2.=..01--'-('....;,'A....,;D:...:,;AA..:...,;..G_'....J.')_ _ _ _ __
                                                                          Brief description of cause:
                                                                           Discrimination
VII. REQUESTED IN     o CHECK [F THIS IS A CLASS ACTION                                                                                                                                DEMAND $                                                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                                                                                                                                    JURY DEMAND:                                        0 Yes                  MNo
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                                                                                                                      DOCKET NUMBER
DATE                                                                                                                           SIGNATORE OF ATIORNEY OF RECORD
11/21/2019                                                                                                                  Layla K. McDonald, Esq.
FOR OFFICE USE ONLY

     RECEIPT #                                            AMOUNT                                                                      APPLYTNG lFP                                                                        JUDGE                                                         MAG. JUDGE
